Title: To Thomas Jefferson from John Ballendine, 28 February 1781
From: Ballendine, John
To: Jefferson, Thomas



His Excellency, The Governor & Council of Virginia
28th Febry. 1781

As the late unfortunate sufferings by the Enemy, is rather discouraging for an individual to risk any thing more at present on the Canal &ca. and as you seem inclinable to repair the losses of the country at that place, I would propose letting you have my Grist Mills, and all other conveniencys belonging to me during the present War, on reasonable Terms Annually.
The Furnace in Buckingham has a fine Stock of Coal and Ore, wanting only a Hearth to put her in Blast. You may also have that addition to Assist in Supporting the Necessary Works below as you may choose to improve. For your better information, I have thought fit to make out a State of those advantages when properly improved and Supported, of which you’l please to consider, and let me have your opinion in Answer thereto.

Colo. Grayson one of the Honble. the board of War for the united States, have made proposals to me for water to Erect a saw mill, Slitting Mill, Boring Mill &ca. for immediate use, but having considered my Situation with the State of Virginia and Naturally inclined to be Serviceable, would not wish to do any thing that might be prejudicial, therefore declin’d giving him an Answer until I have your approbation.
I am Yr. Excellencys &c. Mo. obedt. Servt.,

John Ballendine

